OFFICE   OF THE     ATTORNEY GENERAL     OF   TEXAS
                              AUSTIN




Eonorablo    8holby It. Long
county At   tornoy
Jotforron    County
Bemmont,     Toxu




                                             rubmitted   in your lottor
of March     7 La whl                        r0ii0ving   questions:


                                      o Independent School

                                      08 Valley Authority
                                      8 for Intero~t and



                            votorr of Rorodalo Independent
                           uthorlze a tax rata r0r Local
                           ntoremt and Slnklrq Fund ln
                     1.00 per hundred v8luatlon?”
          Art. VIII,       3ec. 2, Conatltutlon of Taxma, provider
that “tho Loglrlatun        may, by general 18.~1, exppt from taxa-
tion pub110 property       used for pub110 purporos.
             Art.   7150, V.A.C.S.,   provldom as rollowl
gononble   Shelbf 1;. Long, Page 2


           "Tho r0ii0ving        proporty   rhll   be lxampt rroai
     tax*t10n,  to vltr
           '48.     Dlatrlota    8nd Authorltl88,       propert      ori
     papnonta     in lieu   0r  kxoa.--All      property     reual or
     person81 belongIng 8xolurirel             to DZatrlata 8nd
     Authoritlra     oreatod dlnotl g$          A0t8 or th0 1sg18-
     lbtun purawmt to Art1010                , 8ootloa 59, 0r the
     Conatltutlon as 8genoloa 0r the st8t* 0r TOX88, and
     811 property real or peraorml belonglag lxolu8Irol~
     to DIatrIota 8nd Authoritloa           oreatod or inoorporatod
     under l8vr la 8o to pursuant
                               d           to Sootlon 59, Artiolo
     XVI or the Conatitutlonj         provided that       Ii 84 ruch
     District    or Authority ha heretofore 8oqulred or
     dooa hereafter aoqulra propertf vhlah at the time
     of such acquisition        Is or ~88 then rubjoot          to tax-
     ation, and la at tho time OS Its 8oqulaltlon                 be3ng
     used for gonezwting, tr8namlttlng, 8nd di8trlbutIng
     electrIo     energy or pover, auah Dlatrlot or Author-
      ity ah811 at the tlmea preaorlbed by kv for the
     payment of 8d valorem hxea make 8 pawont                   in lieu
     0r taxes to tho St8t.8 0r Tex88 8nd to tho oounty,
      city, and such taxing districts            vlthla vhloh such
      property la altustodj       such p8ymont la llou of tax08
      to be ln tho amount vhlch would be re8lIxod by lovy-
      lng an ad valorer tax 8t the current rate for tho
      then current t8x year b8aod on tho 8aaoaaed veluo
      or auoh property for tho last ourrent kx rear be-
      tore bolng aoquired by such Dlatrlot or Authority;
      provided firthor that no payment ah811 b8 mado vlth
      reapeot to 84 property no longer ovnod by luah Dla-
      trlot or Authorit        ior gonerating, tranamltting,             or
      dlatrlbutlng     llootrlo    laorgy or povor.         Suoh payment
      la lieu or tax08 shall be made out or tho revenues
      reoelved 61 luah DIatrIct or Authorltf from the gen-
      emtlon,      tnnaatlaalon,    or dIatrlbutloa        or llootrlo
      povor and energy 8nd tho llablllt~              ror 88me ah811
       oonatltuto 8 lion or enoumbnnoe only on the ROYO-
      nuea of such Dlatrlot        or Authority,       8nd ah811 bo
       oonaldored as 8 part of the opentlng              lxponaear
       SpeoIflo8lly,    no paymeats ah811 be mdo In 110~ of
       taxoa with r8apeot to d8m8, dam altea, reaervolr
       areas,  md vater dlatrlbutlng          or lrrlg8tloa       systema.
       It la the oxpressed leglal8tlvo            lntrat of thIa Act
       th8t auoh Dlatrlota or Authorltler make paPent                    in
~onor8ble Shelbr I.   Long, P@JJO
                                3


     lieu of tux88 only vlth reapeot to proporti88
     vhloh 8t th8 tim0 Of their 8O~UiSitiO~ VOrO OD
     the ad V@lOrOmkx rolls 0r the Stat0 0r Foxes
     or 0r 84 oouatf, oltr,     or 84 other bx%ng Dla-
     trlot of tho 8kto    of Toxea 8ad vhloh 8t tho
     tlmo or the loqulaltIan vore being uaod ror gen-
     lr8tlng, tr8namIttlng,    or dlatrlbutIag   lleotrlo
     pover and ener J prorldod furthor that       it la
     the rxpreaard Foglaletlve    latent tht no paymonta
     ah811 be umde in lieu of kxea vlth reapeot to
     dams, dam altee,  r ea o r volirrO@S~ and vetor dla-
     trlbuting or Irrigation    apatomal; belonging to
     8ny luah Authority or District.
           Tho Lover feohea Valley Authority Is a governmental
@genOJ, body polltIo lrnd corporate crwted under hrt. XVI,
Sec. 59, constitution     of Toxaa, end tho Enabling Aot of tho
LegIal8turo puraunnt thereto, eppwriag      es Aotr 1933, 43rd
       y& ;*p,      p. 169, Ch. 63, as amended  by Acts 1934, 43ti
E:::                Ch. 17, end Acts 1941, 47th Leg., R.S., Ch.
570.   This k&lment,      known as the 'Conarrvetlon Am8ndmentw
provldoa for the creation of conaervatlon end reo1amatIon dia-
trlcta  as rollova:
           %O. 598. Th8 oonaervetIon end dovolopment
     0r  811 0r tho aatur81 resources     0r this state, in-
     cluding th8 aontrol, @torIng, preaorvbtlon and dia-
     trlbutlon of Its storm end flood vatora, the vatora
     0r Its rlmra end atroams, ror lrrIg8tlon, povor
     8ad all other uaoful purpoaear the real8amtIon        and
     IrrIg8tIon of Its aria, semi-arid &ad othor lands
     nO@ding lwig8tIon,     the reoluaetion end drrirmge
     or Its overflovod lands, end other l8nda noodlng
     dreIn8ge, the oonsorvatlon 8nd devolopent         of its
     forests,   vater and hTdro-el8otrlo    povor, tho nevl-
     getion of Its Inland 8nd ooaatal      vatora,  end the
     preservation 8nd oonaorvation     of 811 such nrrturol
     reaourcoa Or the Stat0    8rY each md 811 hereby da-
     c&red pub110 rights ad dutioaJ 8nd the &gIal8-
     ture ah811 p8aa 811 auoh lava es m8y be lpproprleto
     thereto;
           “(b) FhOFO-7 b0 OIW@tOdV1th.b th0 6t8tO Of
     Texas, or tho State 887 be divided into, luoh nuaher
%ononble   Shelby II. Low,   Page   4


    of oonaorwtlon end reol8amtIon dlatrlota        es
    m8~ b8 dotoninod to bo 8880ntl81    to the ecaom-
    pllalnont or the purpoaoa of this uendmont to
    tho oonatltutlon,  vhloh dlatrIot  ah811 bo govem-
    B@liit@l 8~OnOiOSand bodies VOlitiO 8nb Oomolr.to
    vlth luoh Dover8 0r govornmont 8nd vith the lU-
    thorlty to lxorolao such right , D 1 11 g          d
    ?unctlona oonoernlng tho        l
                                    u b Jo :t
                                       Jt’lor’o:‘t&
    amendment es a8y be oonrorred by 18V.” (Ebpha-
    ala 8ddOd.J
           tie lbovo olted act cn@tIng tho Lover Iechoa Val-
ley Authority deolaroa In Seotlon 1 thOA-@Orthe nature 8nd
purposes 0r the authority to be es rollovar
           “sot. 1. There ah811 be and la hemby
     ore8tod 8 oonaorv8tIon 8nd reol8mation district
     by the name of 'Lover Iechoa Valley Authority',
     vhloh dlatrlot     Is oreeted 8 a 8 governmental
     agency, body politic     and corpor8te.    Vested vlth
     all the authority es auoh under the Constitution
     and Lava of this State1 and vhloh shall hove and
     be reoognlxed to oxeroIae 811 0r the pcvera or
     auoh govermont        8gency and body polltlo     end
     oorporete as Lre expressly euthorlsed in the pro-
     visions of tho Constitution,      Sootion 59 OS Ar-
     tlolo 16, for dIatrIota oreeted to conserve, store,
     oontrol, proserve, utilize      end distribute    the atom
     end flood vatera end the vetera 0r the rivers end
     streams ot th8 State, 8nd luah povera es MJ bo oon-
     templ8tod end Implied by tho purposes        of this pro-
     vision 0r tho Constitution,      end es m8y be conferred
     by Oenoral l~v, es well es by tho provIaIona of
     this Aa t,   lxoopt nothing herein contalnod      shall
     luthorlze a8ld district      to levy 8ny kxoa or ape-
     cl.81 eaaoaamenta, or to areato 84 dobt papablo
     out or t.ax8tIon; 8nd said dlatrlot       ah811 h8ve 8nd
     be reoagnlzed to exeraiae      811 tho rights 8nd povora
     Or en Independent gov8rnmont8l egonay; body poll-
     tlo end oorporato,     to oonatruot,   a185.ntaI.nand oper-
     *to, In the velloya or the Roohea River 8nd Its
     trlbutarloa,    vlthln or vlthout tho bound8rIoa of
                                                                   549


gonorable   Shelby K;. Low,   two   5



     auoh dir triot, 84 end 811 works deemed oaaen-
     tl81 to th0 operetlon Of tho dlatriot 8nd for
     Its ldminlat~tlon    in the oontrol,  storing,
     preservation 8nd dlatrlbution    to 811 uao~l
     purposes of tho ntora of the Hoohoa River 8nd
     its tribukry   ltreuo,   InoludIng the atom end
     ri00d V8tOPS tbOZWOfJ end luoh dlatpiot ah811
     hve 8nd be reoognlaod to ex8rOIae auoh euthor-
     Itr and powr of ooatrol 8x4 regul8tlan over
     luah vatora of the Noohea Jilvor8nd ltr tribu-
     tmloa es ai8f k lxorolaed br the Skto of Toxea,
     lubjeot to tho provisions  of tho Conrtitutlon
     @Ad the’Acts 0r the LegIal8turo.”
           In the light 0r tha roNgoIng oonatItutlOMl and
statutory provisions    tho conclusion Is laoaoap8blo that the
Lover lecher Valley Authorlt~ Is 8n Authority oreetod dlreat-
ly by mot oi the l&glalaturo puraurnt to Artlole NL, Section
59, 0r the Conatltutlon es en lgenoy 0r the St8te 0r Toxra
vlthin the tax eraptlon      granted In Art. 7150, Bubdlv. &L,
V.A.C.B., 8nd oonaoquontly OXempt fPOaI t8X8tlOn iOr 10~81
8aIntenanoo end for Interest and aInkIng fund on outstandIng
bonded lndobtedneaa of Roaodelo Independent Sohool Dlatrlot.
Since you at8to that none of th8 property of tho Authority
v8a et the time oi Its aaquIaItlon being uaod for genozwtlng,
transmitting,   and dlatributlng    lloatrlc   energy or pover, the
Authority is not obllgetod by bubdlv. 48, Art. 7150, V.A.C.S.,
to rke paymonta in lieu of taxoa to tho rohool district,         but
Is lp ec ir lo 8ll~lxompt thermwf8 by the r0110ving 18ngu8ge:
“It  is the 8xpreaaed   legislative    titont that no prysent   at3811
be made In lieu of taxoa vlth reapoot to d8ma, d8m sites,        re-
aonol~ areas, upd v8tor dIatrlbutIng         or lrrIg8tlon l~a tema ,
belonging to 8zir auoh luthorlt~ or Dirtriot." Tour questions
one and tvo en therotore enavered In the 8rriXWttiVO.
          WO8LY onclosing 8 oopy Of Opinion HO. 0-5433 vhloh
dlapoaoa of pur third question.

                                           Veq   truly yours
                                        ATTORFIEY
                                                OEKRRAL
                                                      OF !JEXAS


                                                    hgan Dlokaon
                                                        Aaalaknt    .--,